Exhibit 10.1


 

 
ASSET PURCHASE AGREEMENT


by and between


TITAN IRON ORE CORP.


“BUYER”


and


WYOMEX LIMITED LIABILITY COMPANY


“SELLER”












Dated effective as of March __, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
 
This Agreement  (“Agreement”) is made and entered into to be effective as of the
30th day of March , 2012, by and between Titan Iron Ore Corp., a Nevada
corporation (“Buyer” or “Titan”), and Wyomex Limited Liability Company, dba
Wyomex LLC, a Wyoming limited liability company (“Seller” or “Wyomex”).
 
RECITALS
 
A.           J2 Mining Ventures Ltd. (“J2”) and Seller are parties to  an Option
and Purchase  Agreement dated May 26,  2011 (the “Option Agreement”), whereby J2
was granted an option to purchase rights in certain properties and assets (the
“Assets”)  owned by Seller in Albany County, Wyoming.  The Option Agreement was
thereafter assigned by J2 to Buyer, which has agreed to assume the terms and
conditions of the Option Agreement.
 
B.           Buyer desires to exercise the option contained in the Option
Agreement and purchase from Seller the Assets and to assume the liabilities and
obligations as provided in the Option Agreement, on the following terms and
conditions; and
 
C.           Seller desires to sell to Buyer the Assets and to assign to Buyer
the liabilities and obligations as provided in the Option Agreement, on the
following terms and conditions.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
 
ARTICLE I
DEFINITIONS
 
In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
 
1.1           “Assets” means all of Seller’s entire right, title, estate and
beneficial interest in and to the Leased Real Property and the Unpatented Mining
Claims, as defined herein, and associated rights and interests, real, personal,
tangible or intangible, including:
 
(a)            all improvements and fixtures and appurtenances thereto of Seller
used in connection with the Leased Real Property and Unpatented Mining Claims,
including any stockpiled ore, rights of way, easements and all mining and
mineral rights associated therewith;
 
(b)            all permits, registrations, approvals, licenses and
certifications issued (or applications or renewals thereof) to Seller by a
governmental authority in connection with the Leased Real Property and
Unpatented Mining Claims;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            all records, including business, computer, engineering and other
records, feasibility studies, exploration and drilling data, and all associated
documents, discs, tapes and other storage or recordkeeping media of Seller
prepared or held in connection with the Leased Real Property and Unpatented
Mining Claims;
 
(d)            all authorizations, environmental permits and other permits
relating to the Leased Real Property and Unpatented Mining Claims; and
 
(e)            all engineering, environmental, geological, feasibility and other
technical information and reports relating to the Leased Real Property and
Unpatented Mining Claims.
 
1.2           “Assignment and Assumption Agreement” means the instrument in a
form reasonably acceptable to Buyer and Seller to be executed at Closing whereby
Buyer shall assume the Assumed Liabilities.
 
1.3           “Assumed Liabilities” means those liabilities of Seller relating
to or arising out of  the ownership or use of the Assets, including lease
payments for the Leased Real Property and liabilities with respect to
Environmental Health and Safety Laws with respect to the Assets, save and except
any such liability directly or indirectly resulting from or arising out of any
fact, occurrence or event which transpired prior to the Closing Date and during
the time the Assets have been titled to Seller or in which Seller owned rights
or interests.
 
1.4            “Bill of Sale” means the instrument in a form reasonably
acceptable to Buyer and Seller which will be delivered to Buyer at Closing
conveying title to any Assets which are personal property.
 
1.5            “Closing” means the consummation of the transactions contemplated
by this Agreement.
 
1.6           “Closing Date” means March 30, 2012, or such other date as may be
mutually agreed to by the Parties hereto.
 
1.7           “Commencement of Commercial Production” as used herein shall be
defined as the first quarter of production in which 4.5 percent of the metal
values or gross proceeds from the sales of mineral materials derived from the
Assets exceeds the amount of the Advance Production Payment established under
Section 2.2(a)(iv) of this Agreement.
 
1.8           “Environmental Health and Safety Laws” means all laws, any of
which govern (or purport to govern) or relate to the environment, including
those governing or relating to:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)            reporting, licensing, permitting, investigating, remediating  and
cleaning up in connection with any presence or release, or the threat of the
same, of Hazardous Substances;
 
(b)            the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, handling and the like of Hazardous Substances,
including those pertaining to occupational health and safety; and
 
(c)            public health and safety,
 
and including RCRA, CERCLA, the Hazardous Substances Transportation Act, the
Toxic Substances Control Act, the Clean Air Act, the Clean Water Act, the
Federal Insecticide, Fungicide, and Rodenticide Act, the Environmental Planning
and Community Right to Know Act, and the Occupational Safety & Health Act.
 
1.9           “Hazardous Substances” means any substance or material that is
prohibited, controlled or regulated by any Governmental Authority pursuant to
Environmental Health and Safety Laws including pollutants, emissions,
discharges, contaminants, dangerous goods or substances, toxic or hazardous
substances or materials, wastes (including solid non-hazardous wastes and
subject wastes), petroleum and its derivatives and by-products and other
hydrocarbons, all as defined in or pursuant to any Environmental Health and
Safety Laws.
 
1.10         “Leased Real Property” means that portion of the Assets consisting
of that certain Mineral Lease Agreement entered into as of the 12th day of
November, 2008 (the “Mineral Lease Agreement”), by and between Chugwater Iron
Company, a corporation registered in the State of Wyoming, as the “Lessor,” and
Wyomex LLC, a Wyoming limited liability company, as the “Lessee,” and relates to
the surface and mineral rights to the Southwest Quarter (SE1/4) of Section 22,
Township 19 North, Range 71 West, 6th Principal Meridian, Albany County,
Wyoming.  The Mineral Lease Agreement was modified and extended by an Extension
Agreement by the parties thereto dated effective February 1, 2012.
 
1.11         "Permitted Encumbrances" shall mean:  (A) real estate taxes,
assessments and other governmental levies, fees or charges imposed with respect
to any Asset which are  not due and payable as of the Closing Date or which are
being contested by appropriate proceedings; (B) mechanics and similar statutory
liens for labor, materials or supplies provided with respect to any Asset
incurred in the ordinary course of business for amounts which are not delinquent
and which would not, individually or in the aggregate, have a material adverse
effect or which are being contested by appropriate proceedings; (C) zoning,
building and other land use laws imposed by any governmental authority having
jurisdiction over any Asset which are not violated by the Seller’s current use
or occupancy of the Asset; and (D) easements, covenants, conditions,
restrictions and other similar matters of record affecting title to any Asset
which do not or would not materially impair the value of the Asset.
 
 
3

--------------------------------------------------------------------------------

 
 
1.12         “Production Payment Deed and Agreement” means the instrument in a
form reasonably acceptable to Buyer and Seller which will be delivered to Seller
at Closing with respect to the Advance Production Payments and Production
Payments provided for herein.
 
1.13         “Quitclaim Deed” means the instrument in a form reasonably
acceptable to Buyer and Seller which will be delivered to Buyer at Closing
conveying title to those Assets which are Unpatented Mining Claims.
 
1.14         “Unpatented Mining Claims” means that portion of the Assets
consisting of those certain unpatented lode mining claims situated in an
unorganized mining district, Albany County, Wyoming, in Sections 14 and 24,
Township 19 North, Range 72 West, 6th Principal Meridian, the names of which and
the place of record of the location notices thereof in the official records of
the county recorder and the authorized office of the Bureau of Land Management
are as follows:
 

   
County Records
BLM Serial #
Claim Name
Location Date
Book
Page
W MC & Location
         
VAN NO. 1
10-12-1976
256
946
127756 SW¼  Sec. 24
VAN NO. 2
10-12-1976
256
947
127757 SW¼  Sec. 24
VAN NO. 3
10-12-1976
256
948
127758 SW¼  Sec. 24
VAN NO. 4
10-12-1976
256
949
127759 SW¼  Sec. 24
VAN NO. 5
10-12-1976
256
950
127760 SW¼  Sec. 24
VAN NO. 6
10-12-1976
256
951
127761 SW¼  Sec. 24
VAN NO. 7
10-12-1976
256
952
127762 SW¼  Sec. 24
VAN NO. 8
10-12-1976
256
953
127763 SW¼  Sec. 24
VAN NO. 9
10-12-1976
256
954
127764 SW¼  Sec. 24
VAN NO. 10
10-12-1976
256
955
127765 SW¼  Sec. 24
VAN NO. 11
10-12-1976
256
956
127766 SW¼  Sec. 24
VAN NO. 12
10-12-1976
256
957
127767 SE¼  Sec. 24
         
TI NO. 15
10-12-1976
256
993
127744 NW¼  Sec 14
TI NO. 16
10-12-1976
256
993
127745 NE¼  Sec. 14
             
Document Number
         
VAN 13
07-17-2005
2005-6333
268116 SE¼  Sec. 24
VAN 14
07-17-2005
2005-6334
268117 SE¼  Sec. 24
VAN 15
07-17-2005
2005-6335
268118 E½  Sec. 24
VAN 16
07-17-2005
2005-6336
268119 E½  Sec. 24
VAN 17
07-17-2005
2005-6337
268120 NW¼  Sec 24
VAN 18
07-17-2005
2005-6338
268121 NW¼  Sec 24
VAN 19
07-17-2005
2005-6339
268122 NW¼  Sec 24
VAN 20
07-17-2005
2005-6340
268123 SW¼  Sec. 24
VAN 21
07-17-2005
2005-6341
268124 NW¼  Sec 24
VAN 22
07-17-2005
2005-6342
268125 NE¼  Sec. 24
VAN 23
07-17-2005
2005-6343
268126 NE¼  Sec. 24
VAN 24
07-17-2005
2005-6344
268127 NE¼  Sec. 24

 
Note:  The VAN Nos. 1-12 are included within Mineral Survey No. 605.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE OF ASSETS
 
2.1           Assets to be Purchased.  Subject to the terms and conditions
hereof, on the Closing Date, Seller shall sell to Buyer the Assets.
 
2.2           Purchase Price.
 
(a)      The purchase price for the Assets (“Purchase Price”) shall be
$7,000,000 (SEVEN MILLION DOLLARS) payable as follows:
 
 
(i)
Acknowledgement by Seller and credit to Buyer of the sum of
US$60,000,  previously  received by Seller for expenses and option payments
related to the Property;

 
 
(ii)
Payment on or before the Closing Date by Titan to Seller of the Initial Payment,
which is defined as the sum of US$85,000;

 
 
(iii)
A promissory note (the “Note”) in the principal amount of US$6,855,000 (Six
Million Eight hundred fifty five thousand DOLLARS) will be executed by Buyer,
and delivered to Seller by Buyer on the Closing Date. The Note shall be
interest-free. All Advance Production Payments and Production Payments (defined
below) paid to Seller shall be credited against any outstanding balance of or
amounts due under the Note.

 
The Note shall be secured by a purchase money mortgage (“Mortgage”), in a form
mutually acceptable to the parties, executed and delivered by Buyer on the
Closing Date.
 
 
(iv)
Commencing six (6) months from the date of the Initial Payment and every six (6)
months thereafter, Titan shall pay Seller, as Advance Production Payment, the
initial amount of $62,500 (the “Advance Production Payment”), as adjusted
hereunder, until Commencement of Commercial Production from the Property. The
Advance Production Payment amount shall be first adjusted, at the second time
that an Advance Production Payment is due, by multiplying the Advance Production
Payment amount by the Consumer Price Index (“CPI”) issued by the Bureau of Labor
Statistics of the United States Department of Labor. For each successive period
that Advance Production Payments are due, the adjusted Advance Production
Payment amount paid for the preceding period shall be similarly adjusted.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(v)
As of the Closing Date, Titan will assume all liabilities of Wyomex and make all
lease or other payments required following the Closing under the Mineral Lease
Agreement for the Leased Real Property, including payment of real property taxes
and payment of the sum of $1,000 per month to be paid as an Advance Production
Payment under the Mineral Lease. Notwithstanding anything to the contrary
elsewhere in this Agreement, the foregoing property tax and $1,000 per month
payments pursuant to the Mineral Lease shall not be credited toward the Purchase
Price hereunder.

 
 
(b)
At the Commencement of Commercial Production, the semi-annual Advance Production
Payment shall convert to a 4.5% gross metal value payment (“GMP”) on iron ore,
concentrates, and/or other mineral materials produced and sold from the Property
by Titan and/or its assignees and affiliates to unrelated third parties (the
“Production Payment”), provided, that for the Leased Real Property, the GMP
payable to Seller shall be reduced by 50% such that Seller shall receive a 2.25%
GMP on production from such lands, and the owner of the Leased Real Property
shall receive the balance (a 2.25%  GMP). Except for events of Force Majeure
(including non-operation of the facilities after startup) in no event shall the
total Production Payment paid by Buyer to Seller and the owner of the Leased
Real Property be less than US$150,000 in any given calendar year. All Advance
Production Payments and Production Payments, as they relate to Leased Real
Property, shall be reduced to Seller by the amounts of such payments that must
be transmitted to the Lessor of the Leased Real Property in accordance with the
terms and obligations of the Mineral Lease for the Leased Real Property.

 
For purposes of this Agreement, Force Majeure shall consist of the occurrence of
an event or events, beyond the reasonable control of Buyer, which render Buyer’s
performance impossible or unreasonable under the circumstances presented. The
foregoing shall include economic impracticality for the Buyer to conduct
production operations. Where an event of Force Majeure exists, any minimum
payment requirement shall be reduced proportionally to the time of   the
disability.  No claim of Force Majeure hereunder shall excuse performance beyond
a period of one (1) year.
 
For greater clarity, all payments of Advance Production Payments and Production
Payments paid to Seller or relating to the Leased Real Property shall be
credited as partial payment of the Purchase Price hereunder.
 
 
(c)
Each Production Payment shall be accompanied by a statement showing the amount
of iron product and all other mineral materials produced and sold during the
previous quarter and the application of any Advance Production Payment or the
amount of the 4.5% Production Payment. Seller shall have inspection and audit
rights relative to the Production Payment records.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(d)
Subsequent to the payment by Titan of the full amount of $7 million as set forth
herein (including any and all payments made to the Lessor of or in relation to
the Leased Real Property), the Purchase Price shall be deemed to be satisfied,
and the Production Payment shall be reduced such that Titan shall pay to Seller,
and the Owner of the Leased Real Property, a total GMP royalty of 1.5% for all
iron product and/or other mineral materials produced and sold from the Assets
during the previous month.  The Production Payments due to Seller and the Owner
of Leased Real Property shall be similarly reduced, as provided above, such that
Seller shall receive a 0.75% GMP on such Assets, and the Owner of Leased Real
Property shall receive a 0.75% GMP. Each such payment shall be accompanied by a
statement showing the amount of iron product and/or other materials produced and
sold during the previous month.

 
 
(e)
  All Advance Production Payments and Production Payments shall be accounted for
and paid separately with regard to the Leased Real Property and the Unpatented
Mining Claims. A statement reflecting the foregoing shall be provided with each
Advance Production Payment and Production Payment, and Seller shall have audit
and record inspection rights with regard to said payments and accounting.

 
 
(f)
All ores, materials or products containing minerals shall be weighed or
measured, sampled and analyzed in accordance with reasonable mining and
metallurgical practices, and following same, Buyer may, at its discretion,
commingle such  ores, materials or products with ores, materials or products
from other sources.

 
 
(g)
Except for the Assumed Liabilities, Seller shall be and remain solely liable and
responsible for all other debts, obligations, duties, and liabilities of
Seller.  Buyer does not and shall not assume, accept liability for, agree to pay
or pay any debts, obligations, duties or liabilities of any nature of Seller
other than the Assumed Liabilities.

 
2.3           Closing.  Subject to Article VI and Article VII below, the Closing
shall take place at 10:00 a.m. (Central Standard Time) on the Closing Date at
the offices of Seller’s legal counsel located at167 West Sixth Avenue, Cheyenne,
Wyoming, or at such other time and place as the Parties may agree to in writing.
 
2.4           Deliveries of Seller at Closing.  At Closing, subject to
performance by Buyer, or waiver by Seller (as applicable) of all conditions to
Seller’s obligations in Article VII, Seller shall execute and deliver or cause
to be delivered the documents identified in Article VI.
 
2.5           Deliveries of Buyer at Closing.  At Closing, subject to
performance by Seller, or waiver by Buyer (as applicable) of all conditions to
Buyer’s obligations in Article VI, Buyer shall:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           execute and deliver or cause to be delivered the documents
identified in Article VII; and
 
(b)           to the extent not previously remitted, pay Seller that portion of
the Purchase Price specified in Section 2.2(a)(ii) herein.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby makes the following representations and warranties, each of which
is true and correct on the date hereof and as of the Closing Date:
 
3.1           Corporate Existence and Power of Seller.  Seller is a limited
liability company validly existing and in good standing under the Laws of the
State of Wyoming.  Seller has the requisite power and authority to own its
assets and to carry on its business and has made all necessary filings under all
applicable corporate, securities and taxation laws or any other laws to which
Seller is subject.  Seller has the power, authority and right to enter into and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated by this Agreement. There is no contract, option or
any other right of another binding upon or which at any time in the future may
become binding upon Seller to sell, transfer, assign, pledge, charge, mortgage
or in any other way dispose of or encumber any of the Assets other than pursuant
to the provisions of this Agreement.
 
3.2           Approval and Enforceability of Agreement.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly authorized, approved and ratified by all
necessary action on the part of Seller. The execution, delivery, and performance
of this Agreement by Seller further will not (i) violate or require any consent,
approval, or filing under (A) any law or any governmental authority, or (B) any
order of any court, arbitrator, or governmental authority by which Seller or any
of the Assets are bound; (ii) require any consent, approval, or filing under,
result in the breach (whether or not with the giving of notice or lapse of time,
or both) or termination of any provision of, constitute a default under, or
result in the creation of any lien upon any of the Assets pursuant to, (A)
Seller’s articles of organization or operating agreement, (B) any agreement to
which Seller is a party or by which Seller or any of the Assets is bound, or (C)
order of any court, arbitrator or governmental authority by which Seller or any
of the Assets is bound; and all permits and authorizations required to be held
or obtained prior to the Closing, shall have been obtained and shall be in full
force and effect as of the Closing Date.
 
3.3           Tax Matters. With respect to the Assets, Seller has filed or
caused to be filed on a timely basis any tax returns or reports with respect to
taxes that are or were required to be filed pursuant to applicable law. All tax
returns and reports filed by Seller are true, correct and complete.  Seller has
paid, or made provision for the payment of, all taxes that have or may have
become due for all periods covered by the tax returns or otherwise, or pursuant
to any assessment received by Seller.  There are no liens on any of the Assets
that arose in connection with any failure (or alleged failure) to pay any tax,
and Seller has no knowledge of any basis for assertion of any claims
attributable to taxes that, if adversely determined, would result in any such
lien.
 
 
8

--------------------------------------------------------------------------------

 
 
3.4           Properties.
 
(a)           Leased Real Property. The Seller has provided to Buyer a true and
complete copy of the Mineral Lease Agreement for the Leased Real Property and
all amendments thereto.  With respect to the Leased Real Property: (A) the
Seller has good and marketable leasehold title to the properties specified in
the Mineral Lease Agreement, free and clear of all liens, encumbrances,
easements and restrictive covenants as of the Closing Date, other than Permitted
Encumbrances; (B) the Mineral Lease Agreement is legal, valid, binding,
enforceable and in full force and effect; (C) neither the Seller nor, to
Seller’s knowledge, any other party, to the Mineral Lease Agreement is in breach
or default under such lease, and no event has occurred or circumstance exists
which, with the delivery of notice, the passage of time or both, would
constitute such a breach or default or permit the termination, modification or
acceleration of rent under such Mineral Lease Agreement; (D) no party to the
Mineral Lease Agreement has repudiated any provision thereof; (E) there are no
disputes, oral agreements or forbearance programs in effect as to the Mineral
Lease Agreement, (F) the Seller has not assigned, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in the leasehold that will
not be released on or before the Closing Date, other than Permitted
Encumbrances; and (G) to Seller's knowledge, there are no pending or threatened
condemnation proceedings, lawsuits, or administrative actions relating to the
Leased Real Property.
 
(b) Unpatented Mining Claims. Seller is the owner of the Unpatented Mining
Claims, and except for Permitted Liens and subject to the paramount title of the
United States: (i) such unpatented mining claims were properly laid out and
monumented; (ii) all required location and validation work was properly
performed; (iii) location notices and certificates were properly recorded and
filed with appropriate governmental agencies; (iv) all assessment work or
maintenance fees required to hold the unpatented mining claims has been
performed or paid in a manner consistent with that required of the Seller in
order to maintain those claims through the assessment year ending August 31,
2012; (v) all affidavits of assessment work, evidence of payment of governmental
fees, and other filings required to maintain the claims in good standing have
been properly and timely recorded or filed with appropriate governmental
agencies; (vi) the claims are free and clear of all material liens or defects in
title; and (vii) to Seller’s knowledge and after due inquiry, there are no
material conflicting mining claims. Other than the foregoing, BUYER  HAS
EXAMINED THE ASSETS AND DOCUMENTATION RELATED THERETO AND SELLER EXPRESSLY
DISCLAIMS AND MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER AS TO THE
VALIDITY OF THE UNPATENTED MINING CLAIMS UNDER THE GENERAL MINING LAW OF THE
UNITED STATES OR THE LAWS OF THE STATE OF WYOMING.
 
(c) Information Regarding Real Property; Title to Real Property Given at
Closing.  Promptly upon request from Buyer, Seller shall provide to Buyer all
documentation pertaining to all Assets which are in Seller’s possession and
Seller shall use its reasonable efforts to procure such other documentation and
information pertaining thereto as Buyer may reasonably request. All of Seller’s
right, title and interest in the Assets will be transferred to Buyer as of the
Closing pursuant to the documents of conveyance provided for in Article VI.
 
3.5           Litigation and Arbitration.  There is no action now pending or, to
Seller’s knowledge, threatened before any court, grand jury, government
authority, arbitration or mediation panel or similar body to which Seller, in
connection with the Assets, is a party.  There is no action now pending or, to
the knowledge of Seller, threatened before any court, grand jury, government
authority, arbitration or mediation panel or similar body which seeks to prevent
the consummation of the transactions contemplated by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
3.6           Environmental Matters.  To the best of Seller’s knowledge, Seller
is and has been in compliance with all laws relating to the Assets, including
Environmental Health and Safety Laws, and no event has occurred or is continuing
which, with or without the passage of time or the giving of notice, or both,
would constitute non-compliance with such laws or have a material adverse effect
on the Assets. To the best of Seller’s knowledge, all previous owners, lessees,
licensees and users of the Assets were at all times in compliance with all
Environmental Health and Safety Laws. To the best of Seller’s knowledge, there
are no administrative or judicial investigations, notices, claims or other
proceedings pending or threatened by any governmental authority or third parties
against Seller relating to any Environmental Health and Safety Laws. With
respect to the Assets, Seller has not been required to and has not undertaken
any response or remedial actions or clean-up actions of any kind with regard to
the Assets at the request of any governmental authorities or at the request of
any other third party.
 
3.7           Employees.  Seller has no employees working for it in connection
with the Assets.
 
3.8           Broker’s Fees.  Seller has not retained any broker, finder or
agent or agreed to pay any brokerage fees, finder’s fees or commissions with
respect to the transactions contemplated by this Agreement.
 
3.9           Disclaimer of Other Representations and Warranties. Seller
expressly disclaims and does not make, and has not made, any representations or
warranties other than those expressly set out in this Article III. Except as
expressly stated in the foregoing representations and warranties, SELLER MAKES
NO OTHER REPRESENTATIONS AND WARRANTIES TO BUYER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THE ASSETS SOLD
AND TRANSFERRED HEREUNDER ARE SOLD IN THEIR EXISTING PHYSICAL CONDITION, WITH
ALL DEFECTS, IF ANY, ON AN “AS-IS, WHERE-IS” BASIS.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby makes the following representations and warranties, each of which
is true and correct on the date hereof and as at the Closing Date:
 
4.1           Corporate Existence.  Buyer is a Nevada corporation validly
existing and in good standing, with full power to enter into this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated by this Agreement.
 
4.2           Approval and Enforceability of Agreement. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly authorized, approved and ratified by all
necessary action on the part of Buyer.  Assuming the due execution and delivery
hereof by Seller, this Agreement is the legal, valid and binding obligation of
Buyer, enforceable against Buyer according to its terms subject to applicable
bankruptcy, insolvency, reorganization and other laws of general application
limiting the enforcement of creditors’ rights generally.
 
 
10

--------------------------------------------------------------------------------

 
 
4.3           No Breach of Articles or Indentures.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement has not and will not constitute or result in the breach of any of the
provisions of, or constitute a default under, the Articles of Organization,
operating agreement or other organic documents of Buyer, or any material
indenture, evidence of indebtedness or other commitment to which Buyer is a
party or by which it is bound, which breach or default would have a material
adverse effect on Buyer.
 
4.4           Litigation and Arbitration.  There is no action now pending or, to
the knowledge of Buyer, threatened before any court, grand jury, government
authority, arbitration or mediation panel or similar body which seeks to prevent
the consummation of the transactions contemplated by this Agreement.
 
4.5           Brokers and Intermediaries.  Buyer has not retained any broker,
finder, advisor or intermediary in connection with the transactions contemplated
by this Agreement which would be entitled to a brokers, finders or similar fee
or commission.
 
 
ARTICLE V
CERTAIN COVENANTS AND AGREEMENTS OF SELLER AND BUYER
 
5.1           Access and Information.
 
(a)             Between the date of this Agreement and the Closing Date, to the
extent it is empowered to do so, Seller shall permit Buyer and its
representatives to have reasonable access during normal business hours, upon
reasonable advance notice, to the books and records relating to the Assets and
shall provide Buyer with reasonable access to the Assets.  Additionally, Seller
shall provide to Buyer in a timely manner all information as is reasonably
requested by Buyer in order for Buyer to provide documentation and information
to Buyer’s investors or potential investors.  The Seller designates John Simons
as its representative in dealing with matters pertaining to the Leased Real
Property for the term of this Agreement.
 
(b)             Seller and its representatives shall have the right, at all
times during the term of this Agreement, and as long as Buyer’s operations and
any reclamation are continuing, to enter upon and inspect the Assets and
improvements thereon for the purpose of verifying material mined, examining the
condition and operation of the Assets or for other reasonable purposes.  Any
such entry and inspection shall be upon reasonable advance notice and shall not
unreasonably interfere with any operations of Seller.
 
5.2           Tax Matters.
 
(a)           Liability for real property, personal property, ad valorem and
similar non-income taxes arising from the ownership of the Assets or the Assumed
Liabilities (but, for greater certainty, excluding any income, or capital gains
or other taxes upon the revenues or assets of either party) and imposed on a
periodic basis for the taxable period (if any) beginning before and ending after
the Closing Date shall be prorated between Seller and Buyer with Seller bearing
a portion of such taxes based on the number of days in such taxable period prior
to and including the Closing Date and Buyer bearing a portion of such taxes
based on the number of days in such taxable period after the Closing Date.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           After the Closing Date, each of Seller and Buyer shall:
 
 
(i)
assist the other party  in preparing any tax returns which such party is
responsible for preparing and filing in connection with the transactions
contemplated by this Agreement; and

 
 
(ii)
make available to the other and to any taxing authority as reasonably requested
all information, books, records, and documents relating to taxes arising out of
the conduct of the Business or the ownership or use of the Assets.

 
(c)           After the Closing Date, and during the term of this Agreement,
Buyer shall pay any real property taxes and assessments levied on the Assets by
the State of Wyoming or any other governmental entity.  Buyer may contest the
validity or amount of any such tax or assessment and may withhold payment of
same provided that such withholding of payment does not detrimentally affect
title or rights to the Assets.
 
5.3           Announcement.  Neither party will issue any press release or
otherwise make any public statement with respect to this Agreement and the
transactions contemplated by this Agreement without the prior written consent of
the other party (which consent shall not be unreasonably withheld or delayed),
except as may be required by applicable law or by applicable regulatory or stock
exchange rules; provided that, for greater certainty, Buyer, its successors, and
their affiliates may issue press releases without the prior written consent of
Seller in respect of the entering into of this Agreement, the Closing and the
performance of this Agreement (including payment of each of the amounts
comprising the Purchase Price).
 
5.4           Risk of Loss.  All risk of loss or damage to or destruction of the
Assets, in whole or in part, shall be and remain with Seller until the Closing
Date.
 
5.5           No Shop.  Seller agrees that during the period commencing on the
date hereof and ending on the earlier of the Closing Date or the termination of
this Agreement, Seller will not, directly or indirectly,(a) encourage, solicit
or initiate discussions or negotiations with any person or persons, other than
Buyer, concerning any merger, consolidation, sale of assets, sale of securities,
joint venture, or acquisition of beneficial ownership with respect to Seller or
the Assets, and (b) otherwise initiate any action (unless in response to an
unsolicited offer) which would prejudice the ability of either party to close
under this Agreement.
 
5.6           Regulatory Filings.  After the date of this Agreement, Seller
shall provide reasonable assistance to  Buyer in preparing any documents
required to be filed pursuant to securities laws and regulations and stock
exchange rules applicable to Buyer , including any annual information form
required pursuant to National Instrument 51-102 (Continuous Disclosure
Obligations) and any technical report required pursuant to National Instrument
43-101 (Standards of Disclosure for Mineral Projects) of the Canadian Securities
Administrators.
 
 
12

--------------------------------------------------------------------------------

 
 
5.7           Area of Interest.  Subject to the further provisions of this
Section, any and all rights, titles, interests, and estates acquired by either
party or their successor  within ten aerial miles of the outside boundaries of
the Assets (“Area of Interest”), as such boundaries may be expanded herein,
during the term of this Agreement and prior to Closing shall become part of the
Assets subject to this Agreement, and all lands within any such rights, titles,
interests, and estates shall become part of the Assets subject to this
Agreement, without any additional consideration, as if such rights, titles,
interests, and estates were originally subject hereto, except that no such
right, title, interest, or estate shall cause the Area of Interest to be
expanded.  The party acquiring such interest shall notify the other party of
such acquisition within ten (10) days after the acquisition.  The party
receiving such notice shall then have sixty (60) days after delivery of such
notice in which to notify the acquiring party that, in its sole discretion, it
elects not to have such right, title, interest or estate become subject to this
Agreement.
 
5.8           Use of Assets.  Buyer shall conduct its activities and operations
with respect to the Assets in compliance with all Environmental Health and
Safety Laws and any other laws applicable to the Assets or Buyer’s operations
thereon. Buyer shall maintain comprehensive general liability and vehicular
liability insurance with respect to the Assets and Buyer’s operations in a
coverage amount of not less than One Million Dollars ($1,000,000) per
occurrence.  Buyer shall keep the Assets free of any labor, mechanic’s or
materialman’s liens or claims and, should any such claim be asserted, may
contest such claim at its expense, provided that adequate provision is made for
payment or removal of such claim if Buyer’s contest is unsuccessful. Buyer shall
have the sole and exclusive right to determine the timing and the manner of any
production and sale of materials produced from the Assets, and all related
exploration, development, operational and mining activities.
 
5.9           Unpatented Claim Maintenance.  During the term of this Agreement,
Buyer or its successor shall timely perform all assessment work or pay
maintenance fees necessary to maintain the Unpatented Claims in good standing,
and make all required filings and recordings with county, state or federal
governmental entities to maintain the Unpatented Claims in good standing.  Proof
of such compliance shall be furnished to Seller at least thirty (30) days prior
to the applicable deadline.  If Buyer fails to pay any required claim
maintenance fee, perform any required assessment work or make any required
filing or recording, Seller may perform any such actions, in which case Buyer
shall reimburse Seller twice the amount of actual payments made and reasonable
costs incurred within ten (10) days of Buyer’s receipt of documentation
supporting such payments and costs.
 
5.10         Unpatented Claim Amendment and Relocation.  During the term of this
Agreement  Titan shall have the right (but not the obligation) in the name of
Seller,  to amend or relocate any or all of the Unpatented Mining Claims, to
locate lode claims on ground theretofore covered by placer claims and vice
versa, to locate mill sites on ground theretofore covered by mining claims and
vice versa, to locate state claims on ground theretofore covered by federal
claims or mill sites and vice versa, to locate any fractions resulting from such
actions, and to take such other actions respecting any or all of the Unpatented
Mining Claims as may be authorized by any future federal or state mining laws
and as may be determined by Titan to be necessary or desirable in connection
with or in furtherance of operations under this Agreement or the protection or
advancement of Titan's rights under this Agreement.  The rights of Titan under
this Agreement shall extend to all mining claims, mill sites, leases, and other
interests located, amended, relocated, applied for, acquired, or otherwise
affected by actions taken pursuant to this Section and all such interests shall
be considered as part of the Assets and security pledged for payment of the
Purchase Price.  Titan shall notify Seller in advance of any actions taken
pursuant to this section, and all expenses incurred in connection with such
actions shall be borne by Titan.  All such amended or relocated claims shall be
subject to the Mortgage executed by Titan contemporaneously herewith, and
constitute security for Titan’s obligations hereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
5.11         Reclamation Bond.  Seller and Buyer acknowledge that Seller has
posted a reclamation bond in the amount of Ten Thousand Dollars ($10,000.00) in
conjunction with a permit issued by the State of Wyoming Department of
Environmental Quality with respect to the Assets.  Following Closing, the
parties shall cooperate in causing the transfer of the foregoing permit and
reclamation bond to Buyer, and Seller shall be reimbursed its funds previously
posted for the reclamation bond.
 
 
ARTICLE VI
CONDITIONS TO BUYER’S OBLIGATIONS
 
The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction of each of the following
conditions on or before the Closing Date, subject to the right of Buyer to waive
any one or more of such conditions:
 
6.1           Representations and Warranties of Seller.  The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on the date hereof and on the Closing Date.
 
6.2           Performance of this Agreement.  Seller shall have materially
performed or complied with all of the obligations to be performed or complied
with by it under the terms of this Agreement on or prior to the Closing Date.
 
6.3           Documents.  Buyer shall have received from Seller on the Closing
Date, each in a form satisfactory to Buyer and its counsel, acting reasonably:
 
(a)           an executed copy of this Agreement with all Schedules and Exhibits
attached, as updated through and including the Closing;
 
(b)           the Quitclaim Deed for the Unpatented Mining Claims;
 
(c)           the Assignment and Assumption Agreement for the Leased Real
Property duly executed by Seller;
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           an Estoppel Certificate for each lease comprising the Leased Real
Property; and
 
(e)           other appropriate documents conveying to Buyer title to the
Assets, including a Bill of Sale.
 
6.4           Regulatory Approval.  Buyer, its successors and their Affiliates
shall have obtained the approvals of any stock exchange or securities
commission, to the extent required for the completion of the transactions
contemplated by this Agreement.
 
 
ARTICLE VII
CONDITIONS TO SELLER’S OBLIGATIONS
 
The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction of each of the following
conditions on or before the Closing Date, subject to the right of Seller to
waive any one or more of such conditions:
 
7.1           Representations and Warranties of Buyer.  The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on the date hereof and on the Closing Date.
 
7.2           Performance of this Agreement.  Buyer shall have materially
performed or complied with all of the obligations to be performed or complied
with by it under the terms of this Agreement on or prior to the Closing Date.
 
7.3           Receipt of Initial Payment.  Seller shall have received from the
Buyer on or before the Closing Date the Initial Payment specified in Section
2.2(a)(ii).
 
7.4           Documents.  Seller shall have received from Buyer on the Closing
Date, each in a form satisfactory to Seller and its counsel, acting reasonably:
 
(a)           an executed copy of this Agreement with all Schedules and Exhibits
attached, as updated through and including the Closing;
 
(b)           the Assignment and Assumption Agreement, duly executed by
Buyer;  and
 
(c)           the Note and Mortgage, duly executed by Buyer.
 
 
ARTICLE VIII
CLAIMS IN RESPECT OF REPRESENTATIONS AND WARRANTIES
 
8.1           Claims in Respect of Representations and Warranties.  Any claim
made upon a party in respect of the breach of any representations or warranties
contained in this Agreement shall be wholly barred and unenforceable unless a
written claim in respect thereof shall be delivered by the other party to such
first Party within two (2) years from the Closing Date, provided that (a) a
claim in respect of a breach of the representations with respect to tax matters
shall not be barred and unenforceable until the expiry of the applicable statute
of limitations during which a government or governmental authority may assess,
reassess or appeal any decision with regard to tax returns, information returns
or reports required to be filed by Seller pursuant to applicable laws; and (b) a
claim in respect of a breach of the representations under Sections 3.1, 3.2,
3.4, 3.5 and 3.6 shall not  be subject  to the above two (2) year limitation for
bringing claims.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE IX
INDEMNIFICATION
 
9.1           Indemnification of Buyer.  Subject to the terms and conditions of
this Agreement, Seller hereby agrees to indemnify and hold Buyer harmless from,
against and in respect of, any and all losses incurred by Buyer to the extent
directly or indirectly resulting from or arising out of: (a) any breach or
violation of the representations, warranties, covenants or agreements of Seller
contained in this Agreement; (b) any debts, obligations, duties or liabilities
of Seller other than the Assumed Liabilities; or (c) the operation or use of the
Assets during the term of Seller’s ownership. Seller’s obligations in respect of
all indemnified losses pursuant to this Section 9.1 are subject to the
limitation that in no event shall Seller have any obligation to indemnify Buyer
in respect of indemnified losses in excess of an amount equal to the Purchase
Price.
 
9.2           Indemnification of Seller.  Subject to the terms and conditions of
this Agreement, Buyer hereby agrees to indemnify and hold Seller harmless from,
against and in respect of, any and all losses incurred by Seller to the extent
directly resulting from or arising out of: (a) any breach or violation of the
representations, warranties, covenants or agreements of Buyer contained in this
Agreement; (b) the operation or use of the Assets after the Closing Date; or (c)
from the Assumed Liabilities.  Buyer’s obligations in respect of all indemnified
losses pursuant to this Section 9.2 are subject to the limitation that in no
event shall Buyer have any obligation to indemnify Seller in respect of
Indemnified Losses in excess of an amount equal to the Purchase Price.  
 
9.3           Participation in Litigation.  If any suit or other proceeding is
initiated with respect  to which an indemnified party alleges that an
indemnifying party is or may be obligated to indemnify the indemnified party
hereunder, the indemnifying party shall control the defense of such suit or
proceeding, at its expense and by counsel of its choosing, provided that such
counsel is reasonably satisfactory to the indemnified party; provided, however,
that the indemnified party shall have the right to engage its own counsel, at
its own expense, to participate in such defense and such counsel shall be
afforded access to all information pertinent to the suit or proceeding in
question.  The indemnifying party shall not settle or otherwise compromise any
such suit or proceeding without the prior consent of the indemnified party,
which consent shall not be unreasonably withheld, if the effect of such
settlement or compromise would be to impose material liability on the
indemnified party.
 
 
ARTICLE X
MISCELLANEOUS
 
10.1         Assignment; Binding Agreement.
 
(a)           This Agreement and any rights or obligations of a party hereunder
may be assigned without the other party’s prior consent (provided that in such
event such party shall remain liable for the performance of any obligations it
may assign to any such third-party).
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and to their respective successors
and assigns.  Nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights, remedies, obligations, or liabilities.
 
10.2         Further Assurances.  From time to time after the Closing, Seller
will execute and deliver, or cause to be executed and delivered, such documents
to Buyer as Buyer shall reasonably request in order to consummate more
effectively the transactions contemplated by this Agreement.
 
10.3         Termination of Agreement.  This Agreement and the transactions
contemplated by this Agreement may be terminated prior to the Closing Date only
as follows:
 
(a)           by mutual written consent of Buyer and Seller;
 
(b)           by either Buyer or Seller if the Closing shall not have occurred
on or before the Closing Date, provided that the proximate cause of such failure
of the Closing to occur on or before such date is not the result of a breach of
this Agreement by the party seeking to terminate this Agreement;
 
(c)           by Buyer after receipt by Buyer of information which would have a
material adverse effect; provided, however, that Buyer may only terminate this
Agreement pursuant to this Section 10.3(c) if it first gives notice to Seller of
Buyer’s intent to so terminate and Seller has not remedied or taken steps that
would remedy the situation giving rise to the material adverse effect within
fifteen (15) days of receipt of such notice, to the satisfaction of Buyer;
 
(d)           by a default by either party to a term or provision material to
this Agreement, including in the case of Buyer the failure to timely make any
required payment  or provide any accounting or report required by this
Agreement.  If an event of default occurs, a written notice specifying the
default shall be provided to the defaulting party and a period of not less than
fifteen (15) days following receipt of such notice shall be provided to cure any
default (unless such default cannot be cured within fifteen (15) days, in which
case the defaulting party must commence a cure within fifteen (15) days and
thereafter complete the cure with reasonable diligence); and
 
(e)           Upon any termination of this Agreement, all information, data and
reports of any kind provided to Buyer shall be returned to Seller, along with
any additional data, reports or information developed by Buyer with respect to
the Assets.
 
10.4         Expenses.  Each of the parties shall pay the fees and expenses of
its respective counsel, accountants and other experts and shall pay all other
expenses incurred by it in connection with the negotiation, preparation and
execution of this Agreement and the consummation of the transactions
contemplated by this Agreement.  The parties shall each pay 50% of any deed
stamps and other similar fees or taxes.
 
 
17

--------------------------------------------------------------------------------

 
 
10.5         Entire Agreement and Modification.  This Agreement constitutes the
entire agreement between the Parties and supersedes all prior discussions,
negotiations or agreements covering the subject matter of this Agreement
(including any letter of intent).  No changes of, modifications of, or additions
to this Agreement shall be valid unless the same shall be in writing and signed
by all parties hereto.
 
10.6         Severability.  If any provision of this Agreement shall be
determined to be contrary to law and unenforceable by any Court, the remaining
provisions shall be severable and enforceable in accordance with their terms.
 
10.7         Waiver.  Any of the conditions to Closing set forth in this
Agreement may be waived at any time prior to or at the Closing hereunder by the
party entitled to the benefit thereof.  The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any other breach of such provision, nor in any way
to affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision.  No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance.
 
10.8         Counterparts and Fax Delivery.  This Agreement may be executed in
one or more identical counterparts and may be delivered by fax or other form of
electronic correspondence, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.
 
10.9         Headings; Interpretation.  The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.  Both parties have participated
substantially in the negotiation and drafting of this Agreement and each party
hereby disclaims any defense or assertion in any litigation or arbitration that
any ambiguity herein should be construed against the draftsman.
 
10.10       Extended Meanings. In this Agreement words importing the singular
number only include the plural and vice versa, words importing any gender
include all genders and words importing persons include individuals,
corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures
and governmental authorities.
 
10.11       Governing Law.  This Agreement shall be construed and interpreted
according to the laws of the State of Wyoming, without regard to the application
of choice of law principles.  Each of the parties irrevocably agrees that any
action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by the other party hereto
or its successors or assigns shall be brought and determined in the United
States District Court for the State of Wyoming, and each of the parties hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.  In the event either party shall be forced to bring any
legal action to protect or defend its rights hereunder, then the prevailing
party in such proceeding shall be entitled to reimbursement from the
non-prevailing party of all fees, costs and other expenses (including the
reasonable expenses of its attorneys) in bringing or defending against such
action.
 
 
18

--------------------------------------------------------------------------------

 
 
10.12       Notices.  All notices, requests, demands and other communications
hereunder shall be deemed to have been duly given if the same shall be in
writing and shall be delivered or sent: (a) by personal delivery against a
receipted copy; (b) by facsimile against a confirmation of receipt; or (c) by a
nationally-recognized overnight commercial courier against a delivery
confirmation, and addressed as set forth below:
 
If to Buyer:
 
Titan Iron Ore Corp.
   
Suite 110, 3040 N. Campbell Avenue
   
Tucson, Arizona  85718
   
Attn: President
   
Fax No. (520) 623-3326
   
Email: abrodkey@kriyah.com
         
(i)   If to Seller:
         
Wyomex LLC
 
Potter Palmer
P.O. Box 185
 
125 Green Bay Road
Cheyenne, Wyoming  82003
-and-
Lake Bluff, IL  60044
Attn: Mr. John Simons
 
Fax No.: (847) 615-0767
Fax No. (307) 638-6155
 
Email: potpal4@aol.com
Email: simonov@bresnan.net
   



Any such notice shall be effective upon receipt as confirmed above.  Either
Party may change the address to which notices are to be addressed by giving the
other Party notice in the manner herein set forth.


10.13      Remedies. The parties hereto acknowledge that if a breach of this
Agreement occurs, any claim for monetary damages hereunder may not constitute an
adequate remedy, and that it may therefore be necessary for the protection of
the parties and to carry out the terms of this Agreement to apply for the
specific performance of the provisions hereof.  It is accordingly hereby agreed
by all parties that no objection to the form of the action or the relief prayed
for in any proceeding for specific performance of this Agreement shall be raised
by any party, in order that such relief may be expeditiously obtained by an
aggrieved party. All parties may proceed to protect and enforce their rights
hereunder by a suit in equity, transaction at law or other appropriate
proceeding, whether for specific performance or for an injunction against a
violation of the terms hereof or in aid of the exercise of any right, power or
remedy granted hereunder or by law, equity or statute or otherwise.  No course
of dealing and no delay on the part of any party in exercising any right, power
or remedy shall operate as a waiver thereof or otherwise prejudice its rights,
powers or remedies, and no right, power or remedy conferred hereby shall be
exclusive of any other right, power or remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective  as of the day and year first above written.
 

 
TITAN IRON ORE CORP., a Nevada corporation
Buyer
                 
 
By:
      Name:            Title:                                       
WYOMEX LIMITED LIABILITY COMPANY.
dba Wyomex LLC, a Wyoming limited liability company
Seller
                            By:         Name:          Title:          

 
 
 20

--------------------------------------------------------------------------------